Citation Nr: 1014175	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  09-09 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
hepatitis C.

2.  Entitlement to service connection for rheumatoid 
arthritis, to include as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to 
August 1972. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required to 
satisfy VA's obligations under the Veterans Claims Assistance 
Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

In this case, the Board notes that the Veteran has offered 
competent evidence alleging in-service incurrence of 
hepatitis C.  Specifically, he claims that he was inoculated 
by use of an air gun during active duty service.  He 
additionally testified, at his November 2008 Decision Review 
Officer (DRO) hearing, that he had numerous sexual encounters 
with different women in service.  The Veteran further 
reported that he gave himself a tattoo while in service, 
using a shared needle and bottle of ink.  The Board finds, 
however, that this contention is disproved by the fact that 
this tattoo was not noted on his July 1972 separation 
examination.  He denied ever having had any blood 
transfusions or being exposed to any blood borne pathogens.

The Board notes that the Veteran's November 1970 enlistment 
examination noted a few healed needle marks in his left 
antecubital fossa.  The Veteran reported, at that time, that 
he had experimented with heroin a few times over a period of 
months, but was never addicted.  The examining psychiatrist 
indicated that there was no evidence of significant drug 
abuse. 

A March 1972 Medical Clearance noted that a drug test was 
presumed negative because no positive results were back after 
10 days.  A May 1972 service treatment record indicated that 
the Veteran was brought to the dispensary and was apparently 
"coming down" off of drugs.  A June 1972 treatment record 
reflected that the Veteran was brought to the dispensary 
demonstrating a disheveled appearance and slurred speech.  He 
was diagnosed with improper use of drugs at that time.  It 
was indicated the next day that this was probably due to use 
of barbiturates.  

The Board notes that the Veteran's July 1972 separation 
examination does not indicate any marks associated with 
potential heroin use, as were previously noted on his 
entrance examination.  Further, while the separation 
examination indicated a non-reactive serology report, the 
Board acknowledges that it is common medical knowledge that 
hepatitis C was not recognized prior to the late 1980s.

The Veteran's private and VA medical records reflect that he 
is currently diagnosed with chronic hepatitis C; however, 
there is insufficient competent medical evidence of record to 
make a decision to determine whether his hepatitis C is 
related to service.  Therefore, an examination and medical 
opinion are required to determine the nature and etiology of 
his hepatitis C.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Finally, the Board finds that the Veteran's claim for service 
connection for rheumatoid arthritis, to include as secondary 
to hepatitis C, is inextricably intertwined with his claim of 
service connection for hepatitis C.  Therefore, the issue 
will be held in abeyance pending completion of the 
development discussed below.  See Hoyer v. Derwinski, 1 Vet. 
App. 208, 209-10 (1991).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an 
appropriate examination to determine the 
nature and etiology of his hepatitis C. 
The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability 
or higher) that the Veteran's hepatitis C 
is related to service.

The examiner is directed to consider the 
Veteran's reported sexual contacts in 
service and the history of inoculation by 
use of an air gun in service, as well as 
the history of heroin use prior to 
service.  As noted above, the Board has 
rejected the claim of a self administered 
tatoo in service.  The examiner should a 
consider other major risk factors for the 
hepatitis C virus, including receipt of 
blood or blood products before 1992; 
intravenous drug use; occupational 
exposure to contaminated blood or fluids 
via employment in patient care or 
clinical laboratory work; high risk 
sexual practices; intranasal cocaine; 
hemodialysis; organ transplants; and body 
piercing or tattooing. Veterans Benefits 
Administration (VBA) All Station Letter 
98-110 "Infectious Hepatitis" (November 
30, 1998); VBA Fast Letter 04-13 (June 
29, 2004). All opinions are to be 
accompanied by a clear rationale 
consistent with the evidence of record.

2.  In the event that the Veteran's 
hepatitis C is found to be causally 
related to service, schedule the 
Veteran for an examination to determine 
the nature, extent, and etiology of his 
rheumatoid arthritis. The claims folder 
must be reviewed in conjunction with 
the examination.  All necessary tests 
should be accomplished.  

The examiner is asked to render an 
opinion on whether it is at least as 
likely as not that the Veteran's 
rheumatoid arthritis is proximately due 
to or the result of his hepatitis C, or 
is otherwise at least as likely as not 
related to any incident of active 
service.  A complete rationale should 
be provided.  

3.  Upon completion of the above, 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp.2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


